Per Curiam.
The plaintiff in the first case, Haritsa X. Halepas, brought an action for rent for premises owned by Halepas and occupied by the defendant, G. William Malerba. In a second action,1 Malerba’s Silver City Tire Company, Inc., brought suit against Haritsa X. and Peter Halepas, for damages and unjust enrichment due to substantial improvements made by it to *404the premises. The trial court rendered judgment for Halepas in both actions, and Malerba and Malerba’s Silver City Tire Co. appealed.2
We have carefully reviewed the claims of error, which primarily attack the factual findings of the trial court, and find them to be without merit. This court does not, and will not, retry facts found by the trial court that are amply supported by the evidence and are not clearly erroneous. See Hobby v. Feldman, 2 Conn. App. 696, 697, 482 A.2d 1226 (1984).
There is no error.

 These eases were consolidated for trial.


 These appeals, originally filed in the Supreme Court, were transferred to this court. General Statutes § 51-199 (c).